DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH CONDUCTOR PATTERN TRANSFERRED BY LASER IRRADIATION AND MANUFACTURING METHOD THEREOF”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. (US 2005/0017268 A1; hereinafter, “Tsukamoto”).
Regarding claims 16, 17, 21 and 22:
	re claim 16, Tsukamoto discloses a display device, comprising: 
a substrate 221 (Fig. 16 and [0323]); 
an electronic element (display unit terminals 225, [0324]) disposed over the substrate and including a conductor (e.g., electrodes 222 in Fig. 16 and [0323]): 
a conductor pattern 42-48 (Fig. 16 and [0198]) located below the substrate; and 
a connector 227 (Fig. 16 and [0324]) that penetrates through the substrate and electrically connects the conductor 222 and the conductor pattern 42-48, wherein the conductor pattern includes a pad, a power supply line, or a data line (e.g., see [0195], wherein conductors 42, 43, and 46-48  are referenced as wiring, input terminals, output terminals, etc.);
re claim 17, the display device of claim 16, wherein the conductor pattern 42-48 (Fig. 16) is disposed over a rear surface of the substrate 221; and 
re claim 21, the display device of claim 16, wherein the electronic element (i.e., display units, e.g., see [0050]) includes a circuit element and a light emitting element, the circuit element includes the conductor 222 (Fig. 16 and [0323], wherein conductor 222 is an address electrode); and
re claim 22, the display device of claim 16, wherein the substrate includes a display area (e.g.., area including element 226, red, green, blue phosphor layers, see Fig. 16 and [0323]) over which an image is displayed and a non-display area (area including “202” in Fig. 16) adjacent to the display area, and the conductor pattern 42-48 (Fig. 16) includes a portion overlapping the display area.
Therefore, Tsukamoto anticipates claims 16, 17, 21 and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto.
Regarding claims 18-20:
	Tsukamoto discloses substrate material includes a polymer [0117], but Tsukamoto does not disclose a thickness for the substrate, polymer, and porous polymer for the conductor pattern.  Since Tsukamoto does not specify a thickness or materials for the conductor pattern, it would have been obvious to one of ordinary skill in the art to use materials well known in the art, and one of ordinary skill in the art would have been able to determine an optimum or workable range for the substrate thickness, especially because Tsukamoto discloses the general conditions of the claimed invention.  Note it has been held to be within the general skill of a worker in the art to select a known material (such as porous polymer) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, it is noted it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 1-15 and 23-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 23-25 are allowed primarily because the prior art cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 25: irradiating a laser to…transfer the conductor pattern to the second substrate in a space formed in the sacrificial layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose devices and method comprising transferred patterns, wherein the devices and methods have some similarity to those of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892